Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/260,011, the amendment filed on 11/26/2020 with subsequent Request for Continued Examination (RCE) filed on 11/26/2020 is herein acknowledged. Claims 1, 10, and 19 have been amended. Claims 21-23 have been canceled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2020 has been entered.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US20080109590) in view of in view of Jeddeloh (US 20110078496), Kim et al. (US 20180181346), Lee et al. (US 20150006792), and Cronin et al. (US20120311388).
As per claim 1.  A method for managing a flash memory module, wherein the flash memory module comprises a plurality of blocks (Jung: "The flash memory 400 may include a memory cell array including a plurality of memory blocks, each of which may further include a plurality of pages" (paragraph 0036, lines 1-3)), and the method comprises: building a garbage collection look-up table, wherein the garbage collection look-up table (Jung: Fig. 3, hash table 500) records a plurality of sets of importance information respectively corresponding to the plurality of blocks (Jung: "Referring to FIG. 4, prior to calculation of a garbage collection cost, at S1000, factors used to calculate the garbage collection cost may be selected. At S1100, a weight may be defined with respect to each of the selected factors. Factors reflected to the garbage collection cost and weight values may be defined differently from each other according to a flash memory characteristic. For example, wear leveling information indicating a life of a flash memory and information indicating a valid page number per block may be used as factors used to calculate the cost" (paragraph 0039, lines 1-10)), and each set of importance information is used to represent a priority of performing a garbage collection operation on a corresponding block (Jung: "In example embodiments, a garbage collection method is provided which includes applying a weight to each of at least two factors to calculate garbage collection costs; configuring a hash table using the calculated garbage collection costs; searching a block having the lowest garbage collection cost from the hash table; and performing garbage collection on the searched block" (paragraph 0011)); and when performing the garbage collection operation of the flash memory module is required, referring to the garbage collection look-up table to select a specific block that has a top priority of the garbage collection operation (Jung: "In example embodiments, a garbage collection method is provided which includes applying a weight to each of at least two factors to calculate garbage collection costs; configuring a hash table using the calculated garbage collection costs; searching a block having the lowest garbage collection cost from the hash table; and performing garbage collection on the searched block" (paragraph 0011)), and performing the garbage collection operation starting from the specific block (Jung: "In example embodiments, a garbage collection method is provided which includes applying a weight to each of at least two factors to calculate garbage collection costs; configuring a hash table using the calculated garbage collection costs; searching a block having the lowest garbage collection cost from the hash table; and performing garbage collection on the searched block" (paragraph 0011)), wherein the step of building the garbage collection look-up table comprises: referring to the … and at least one of a  … to build the garbage collection look-up table (Jung: "Referring to FIG. 4, prior to calculation of a garbage collection cost, at S1000, factors used to calculate the garbage collection cost may be selected' (paragraph 0039, lines 1-3); fig. 4).
a wear-leveling requirement data table; however, Jeddeloh teaches a wear-leveling requirement data table (Jeddeloh: "The memory management circuitry 218 can, e.g., as part of a wear leveling operation, search for blocks that have a high erase count in a block table, e.g., block table 236. The memory management circuitry can compare the erase count of a particular block with a threshold count. For example, the erase count of the block with the lowest erase count can be subtracted from the particular block. If the difference is greater than the threshold count, then the particular block can be indicated as a candidate for block reclamation" (paragraph 0030)).
Jung and Jeddeloh are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Jung to include a wear-leveling requirement data table as taught by Jeddeloh since doing so would provide the benefit of [Jeddeloh: "The memory management circuitry 218 can, e.g., as part of a wear leveling operation, search for blocks that have a high erase count in a block table, e.g., block table 236. The memory management circuitry can compare the erase count of a particular block with a threshold count. For example, the erase count of the block with the lowest erase count can be subtracted from the particular block. If the difference is greater than the threshold count, then the particular block can be indicated as a candidate for block reclamation" (paragraph 0030)].
Jung in view of Jeddeloh does not teach a read reclaim requirement data table and wherein the read reclaim requirement data table records one or more blocks, and records a bit error count of each of the one or more blocks; however, Kim teaches a read reclaim requirement data table (Kim: "Further, during a read reclaim operation to the memory device 150 according to the read counts of the respective memory blocks, the controller 130 records in the count information table 700 the read reclaim counts (RRC counts) 706 indicating the numbers of read reclaim operations to the respective memory blocks, which are represented by the indexes in the count information table 700" (paragraph 0093)) and wherein the read reclaim requirement data table records one or more blocks, and records a bit error count of each of the one or more blocks (Kim: “While this description illustrates the read reclaim counts 706 corresponding to the read reclaim operations to the respective memory blocks, the controller may record in the count information table 700 the read counts or the read retry counts indicating the numbers of read counts or read retry counts corresponding to read operations or read retry operations to the respective memory blocks by the similar manner to the above-described case of the read reclaim counts 706” (paragraph 0094); paragraph 0093; paragraph 0100).
Jung, Jeddeloh, and Kim are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Jung and Jeddeloh to include a read reclaim requirement data table and wherein the read reclaim requirement data table records one or more blocks, and records a bit error count of each of the one or more blocks by Kim since doing so would provide the benefit of [Kim: "Further, during a read reclaim operation to the memory device 150 according to the read counts of the respective memory blocks, the controller 130 records in the count information table 700 the read reclaim counts 
Jung in view of Jeddeloh and Kim does not teach a read refresh requirement data table; however, Lee teaches a read refresh requirement data table (Lee: "The read refresh table of FIG. 8 has been reference above, and may be used during a copy-back operation controlled by the read refresh control module 178 of FIG. 3. Referring to FIGS. 3, 6, and 8, the read refresh table may include read count number information that may be used to initiate a read refresh operation. However, a given read count number may be variously interpreted in relation to one or more reference read count numbers based on different ranges of P/E cycles executed by the flash memory device 200A" (paragraph 0055)).
Jung, Jeddeloh, Kim, and Lee are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Jung, Jeddeloh, and Kim to include a read refresh requirement data table as taught by Lee since doing so would provide the benefit of [Lee: "The read refresh table of FIG. 8 has been reference above, and may be used during a copy-back operation controlled by the read refresh control module 178 of FIG. 3. Referring to FIGS. 3, 6, and 8, the read refresh table may include read count number information that may be used to initiate a read refresh operation. However, a given read count number may be variously interpreted in relation to one or more reference read count numbers 
Jung in view of Jeddeloh, Kim, and Lee does not teach wherein the bit error count of the each block recorded in the … table is the bit error count of a sector or a chunk of the block, which is obtained by decoding the sector or the chunk read from a data page of the block, and the data page is a unit of data writing 30operation of the flash memory module; however, Cronin teaches wherein the bit error count of the each block recorded in the … table is the bit error count of a sector or a chunk of the block (Cronin: "The memory management component 613 includes a number of management tables 615. The tables 615 can maintain various information associated with the memory devices 610-1. . . 610-N. For instance, the tables 615 can include information regarding block age and/or block erase count for blocks within the devices 610-1. . . 610-N. The tables 615 can include information regarding error history associated with blocks and/or pages associated with the memory devices 610-1. . . 610-N. For instance, the tables 615 can maintain a number of error counts (e.g., a write operation error count, a read bit error count, a read operation error count, and/or an erase error count, among others) associated with the devices 610-1, . . . , 610-N. A write operation error refers to a write operation (e.g., host initiated or device initiated) which fails to perform. A read operation error refers to a read operation (e.g., host initiated or device initiated) which fails to perform. A read bit error can refer to a read operation that results in detection of a number of error bits associated with the data (e.g., page) being read. As described above, the number of detected errors may or may not be correctable via an error correction component (e.g., 619). If the number of detected errors is above a threshold number of errors correctable via the error which is obtained by decoding the sector or the chunk read from a data page of the block, and the data page is a unit of data writing 30operation of the flash memory module (Cronin: paragraphs [0022], [0067] and [0072]).
Jung, Jeddeloh, Kim, Lee, and Cronin are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Jung, Jeddeloh, Kim, and Lee to include wherein the bit error count of the each block recorded in the … table is the bit error count of a sector or a chunk of the block, which is obtained by decoding the sector or the chunk read from a data page of the block, and the data page is a unit of data writing 30operation of the flash memory module as taught by Cronin since doing so would provide the benefit of [Cronin: "The memory management component 613 includes a number of management tables 615. The tables 615 can maintain various information associated with the memory devices 610-1. . . 610-N. For instance, the tables 615 can include information regarding block age and/or block erase count for blocks within the devices 610-1. . . 610-N. The tables 615 can include information regarding error history associated with blocks and/or pages associated with the memory devices 610-1. . . 610-N. For instance, the tables 615 can maintain a number of error counts (e.g., a write operation error count, a read bit error count, a read 
Therefore, it would have been obvious to combine Jung, Jeddeloh, Kim, Lee, and Cronin for the benefit of creating the method as specified in claim 1.
As per claim 3. The method of claim 1, wherein the step of building the garbage collection look-up table comprises: referring to each of the wear-leveling requirement data table, the read reclaim requirement data table and the read refresh requirement data table, to build the garbage collection look-up table.  The rationale in the rejection of claim 1 is herein incorporated.
As per claim 4. Jung teaches wherein a set of importance information of each block within the garbage collection look-up table is determined according to whether said each block appears in one or more of … (Jung: "Referring to FIG. 4, prior to calculation of a garbage 
Jung does not teach the wear-leveling requirement data table; however, Jeddeloh teaches the wear-leveling requirement data table (Jeddeloh: "The memory management circuitry 218 can, e.g., as part of a wear leveling operation, search for blocks that have a high erase count in a block table, e.g., block table 236. The memory management circuitry can compare the erase count of a particular block with a threshold count. For example, the erase count of the block with the lowest erase count can be subtracted from the particular block. If the difference is greater than the threshold count, then the particular block can be indicated as a candidate for block reclamation" (paragraph 0030)).
Jung in view of Jeddeloh does not teach the read reclaim requirement data table; however, Kim teaches the read reclaim requirement data table (Kim: "Further, during a read reclaim operation to the memory device 150 according to the read counts of the respective memory blocks, the controller 130 records in the count information table 700 the read reclaim counts (RRC counts) 706 indicating the numbers of read reclaim operations to the respective memory blocks, which are represented by the indexes in the count information table 700" (paragraph 0093)).
 the read refresh requirement data table; however, Lee teaches the read refresh requirement data table (Lee: "The read refresh table of FIG. 8 has been reference above, and may be used during a copy-back operation controlled by the read refresh control module 178 of FIG. 3. Referring to FIGS. 3, 6, and 8, the read refresh table may include read count number information that may be used to initiate a read refresh operation. However, a given read count number may be variously interpreted in relation to one or more reference read count numbers based on different ranges of P/E cycles executed by the flash memory device 200A" (paragraph 0055)).
As per claim 5. Jung teaches wherein … have corresponding weightings (Jung: "In example embodiments, a garbage collection method is provided which includes applying a weight to each of at least two factors to calculate garbage collection costs; configuring a hash table using the calculated garbage collection costs; searching a block having the lowest garbage collection cost from the hash table; and performing garbage collection on the searched block" (paragraph 0011); "Referring to FIG. 4, prior to calculation of a garbage collection cost, at S1000, factors used to calculate the garbage collection cost may be selected. At S1100, a weight may be defined with respect to each of the selected factors. Factors reflected to the garbage collection cost and weight values may be defined differently from each other according to a flash memory characteristic. For example, wear leveling information indicating a life of a flash memory and information indicating a valid page number per block may be used as factors used to calculate the cost. If the extent of importance of the wear leveling is relatively high, a weight of 0.7 may be applied to the wear leveling, and a weight of 0.3 may be applied to the valid page number per block. In example embodiments, a sum of weights applied to the factors is set to , respectively, and the set of importance information of said each block within the garbage collection look-up table is determined according to whether said each block appears in one or more of … and according to the corresponding weightings (Jung: "In example embodiments, a garbage collection method is provided which includes applying a weight to each of at least two factors to calculate garbage collection costs; configuring a hash table using the calculated garbage collection costs; searching a block having the lowest garbage collection cost from the hash table; and performing garbage collection on the searched block" (paragraph 0011); "Referring to FIG. 4, prior to calculation of a garbage collection cost, at S1000, factors used to calculate the garbage collection cost may be selected. At S1100, a weight may be defined with respect to each of the selected factors. Factors reflected to the garbage collection cost and weight values may be defined differently from each other according to a flash memory characteristic. For example, wear leveling information indicating a life of a flash memory and information indicating a valid page number per block may be used as factors used to calculate the cost. If the extent of importance of the wear leveling is relatively high, a weight of 0.7 may be applied to the wear leveling, and a weight of 0.3 may be applied to the valid page number per block. In example embodiments, a sum of weights applied to the factors is set to become 1.0 (e.g., 0.7+0.3=1.0)" (paragraph 0039)).  
Jung does not teach the wear-leveling requirement data table; however, Jeddeloh teaches the wear-leveling requirement data table (Jeddeloh: "The memory management circuitry 218 can, e.g., as part of a wear leveling operation, search for blocks that have a high erase count in a block table, e.g., block table 236. The memory management circuitry can 
Jung in view of Jeddeloh does not teach the read reclaim requirement data table; however, Kim teaches the read reclaim requirement data table (Kim: "Further, during a read reclaim operation to the memory device 150 according to the read counts of the respective memory blocks, the controller 130 records in the count information table 700 the read reclaim counts (RRC counts) 706 indicating the numbers of read reclaim operations to the respective memory blocks, which are represented by the indexes in the count information table 700" (paragraph 0093)).
Jung in view of Jeddeloh and Kim does not teach the read refresh requirement data table; however, Lee teaches the read refresh requirement data table (Lee: "The read refresh table of FIG. 8 has been reference above, and may be used during a copy-back operation controlled by the read refresh control module 178 of FIG. 3. Referring to FIGS. 3, 6, and 8, the read refresh table may include read count number information that may be used to initiate a read refresh operation. However, a given read count number may be variously interpreted in relation to one or more reference read count numbers based on different ranges of P/E cycles executed by the flash memory device 200A" (paragraph 0055)).
As per claim 6. Applicant admitted prior art teaches wherein a weighting of the wear-leveling … is greater than weightings of ... (Specification: "In a conventional flash memory controller, when there are many blocks having a need of being treated with a garbage 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Jung to include wherein a weighting of the wear-leveling … is greater than weightings of ... as taught by applicant admitted prior art since doing so would provide the benefit of [Specification: "In a conventional flash memory controller, when there are many blocks having a need of being treated with a garbage collection operation in a short time, the flash memory controller may sequentially perform the garbage collection operation on the blocks according to a default priority, for example, performing the garbage collection operation on blocks having a need of wear-leveling first, and so on. However, when performing the garbage collection operation on each block is required, there may be many factors to be considered. In addition to wear-leveling, the factors may comprise read reclaim or read refresh as well” (paragraph 0002, lines 1-8)].
Jung does not teach the wear-leveling requirement data table; however, Jeddeloh teaches the wear-leveling requirement data table (Jeddeloh: "The memory management circuitry 218 can, e.g., as part of a wear leveling operation, search for blocks that have a high erase count in a block table, e.g., block table 236. The memory management circuitry can compare the erase count of a particular block with a threshold count. For example, the erase 
Jung in view of Jeddeloh does not teach the read reclaim requirement data table; however, Kim teaches the read reclaim requirement data table (Kim: "Further, during a read reclaim operation to the memory device 150 according to the read counts of the respective memory blocks, the controller 130 records in the count information table 700 the read reclaim counts (RRC counts) 706 indicating the numbers of read reclaim operations to the respective memory blocks, which are represented by the indexes in the count information table 700" (paragraph 0093)).
Jung in view of Jeddeloh and Kim does not teach the read refresh requirement data table; however, Lee teaches the read refresh requirement data table (Lee: "The read refresh table of FIG. 8 has been reference above, and may be used during a copy-back operation controlled by the read refresh control module 178 of FIG. 3. Referring to FIGS. 3, 6, and 8, the read refresh table may include read count number information that may be used to initiate a read refresh operation. However, a given read count number may be variously interpreted in relation to one or more reference read count numbers based on different ranges of P/E cycles executed by the flash memory device 200A" (paragraph 0055)).
As per claim 7. Jung does not teach wherein the wear-leveling requirement data table records one or more blocks, each having an erase count greater than a first threshold, and records erase counts thereof; however, Jeddeloh teaches wherein the wear-leveling requirement data table records one or more blocks, each having an erase count greater than a first threshold, and records erase counts thereof (Jeddeloh: "The memory management circuitry 218 can, e.g., as part of a wear leveling operation, search for blocks that have a high erase count in a block table, e.g., block table 236. The memory management circuitry can compare the erase count of a particular block with a threshold count. For example, the erase count of the block with the lowest erase count can be subtracted from the particular block. If the difference is greater than the threshold count, then the particular block can be indicated as a candidate for block reclamation" (paragraph 0030)).
Jung in view of Jeddeloh does not teach the read reclaim 25requirement data table only records blocks, whose bit error count is greater than a second threshold; however, Kim teaches the read reclaim 25requirement data table only records blocks, whose bit error count is greater than a second threshold; (Kim: "Further, during a read reclaim operation to the memory device 150 according to the read counts of the respective memory blocks, the controller 130 records in the count information table 700 the read reclaim counts (RRC counts) 706 indicating the numbers of read reclaim operations to the respective memory blocks, which are represented by the indexes in the count information table 700" (paragraph 0093); "The controller 130 records in a source memory block list memory blocks the offsets of the ECs or the read reclaim counts of which are equal to or larger than corresponding threshold values, respectively. The source memory block list may be configured in the form of a bitmap or in the form of a list table" (paragraph 0100)).
Jung in view of Jeddeloh and Kim does not teach the read refresh requirement data table records one or more blocks, each having a read count greater than a third threshold, and records read counts thereof; however, Lee teaches the read refresh requirement data table records one or more blocks, each having a read count greater than a third threshold, and records read counts thereof (Lee: "Thus, even under the same general operating conditions (e.g., a current range of executed P/E cycles), a first reference count threshold associated with a first page-group may be different ( or the same) as a second reference count threshold associated with a second page-group. As a result, the granularity (and resulting volume) of the information stored read refresh table of FIG. 8 may be controlled in certain embodiments of the inventive concept by the particular definition of the page-groups within one or more block(s)" (paragraph 0057)).
As per claim 10.  A flash memory controller, wherein the flash memory controller is arranged to access a flash memory module, the flash memory module comprises a plurality of blocks, and the flash memory controller comprises: a read only memory, arranged to store a program code; and 30a microprocessor, arranged to execute the program code to control access to 4Appl. No. 16/260,011 Reply to Office action of August 28, 2020 the flash memory module; wherein the microprocessor builds a garbage collection look-up table, wherein the garbage collection look-up table records a plurality of sets of importance information respectively corresponding to the plurality of 5blocks, and each set of importance information is used to represent a priority of performing a garbage collection operation on a corresponding block; and when performing the garbage collection operation of the flash memory module is required, the microprocessor refers to the garbage collection look-up table to select a specific block that has a top priority 10of the garbage collection operation, and performs the garbage collection operation starting from the specific block; wherein the microprocessor refers to [[the]] a read reclaim requirement data table and at least one of a wear-leveling requirement data table and a read refresh requirement data table, to build the garbage collection 15look-up table; wherein the read reclaim requirement data table records one or more blocks, and records a bit error count of each of the one or more blocks; wherein the bit error count of the each block recorded in the read reclaim requirement data table is the bit error count of a sector or a chunk of the 20block, which is obtained by decoding the sector or the chunk read from a data page of the block, and the data page is a unit of data writing operation of the flash memory module. The rationale in the rejection of claim 1 is herein incorporated.
As per claim 12. The flash memory controller of claim 10, wherein the microprocessor refers to each of the wear-leveling requirement data table, the read reclaim requirement data table and the read refresh requirement data table, to build the garbage collection look-up table.  The rationale in the rejection of claim 3 is herein incorporated.
As per claim 13. The flash memory controller of claim 12, wherein a set of importance information of each block within the garbage collection look-up table is determined according to whether said each block appears in one or more of the wear-leveling requirement data table, the read reclaim requirement data table and the read refresh requirement data table.  The rationale in the rejection of claim 4 is herein incorporated.
As per claim 14. The flash memory controller of claim 13, wherein the wear-leveling requirement data table, the read reclaim requirement data table and the read refresh requirement data table have corresponding weightings, respectively, and the set of importance information of said each block within the garbage collection look-up table is determined according to whether said each block appears in one or more of the wear-leveling requirement data table, the read reclaim requirement data table and the read refresh requirement data table and according to the corresponding weightings.  The rationale in the rejection of claim 5 is herein incorporated.
As per claim 15. The flash memory controller of claim 14, wherein a weighting of the wear-leveling requirement data table is greater than weightings of the read reclaim requirement data table and the read refresh requirement data table.  The rationale in the rejection of claim 6 is herein incorporated.
As per claim 16. The flash memory controller of claim 12, wherein the 10wear-leveling requirement data table records one or more blocks, each having an erase count greater than a first threshold, and records erase counts thereof, the read reclaim requirement data table only records one or more blocks, whose bit error count is greater than a second threshold; and the read refresh requirement data table records one or 15more blocks, each having a read count greater than a third threshold, and records read counts thereof.  The rationale in the rejection of claim 7 is herein incorporated.
As per claim 19.  An electronic device, comprising: a flash memory module, comprising a plurality of blocks; and a flash memory controller, arranged to access the flash memory module; 15wherein the flash memory controller builds a garbage collection look-up table, wherein the garbage collection look-up table records a plurality of sets of importance information respectively corresponding to the plurality of blocks, and each set of importance information is used to represent a priority of performing a garbage collection operation on a corresponding 20block; and when performing the garbage collection operation is required, the flash memory controller refers to the garbage collection look-up table to select a specific block that has a top priority of the garbage collection operation, and performs the garbage collection operation starting from the specific block; 25wherein the flash memory controller refers to [[the]] a read reclaim requirement data table and at least one of a wear-leveling requirement data table and a read refresh requirement data table, to build the garbage collection look-up table; wherein the read reclaim requirement data table records one or more blocks, 30and records a bit error count of each of the one or more blocks; wherein 7Appl. No. 16/260,011 Reply to Office action of August 28, 2020 the bit error count of the each block recorded in the read reclaim requirement data table is the bit error count of a sector or a chunk of the block, which is obtained by decoding the sector or the chunk read from a data page of the block, and the data page is a unit of data writing 5operation of the flash memory module.  The rationale in the rejection of claim 1 is herein incorporated.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20080109590) in view of Jeddeloh (US 20110078496), Kim et al. (US 20180181346), Lee et al. (US 20150006792) and Cronin et al. (US20120311388) as applied to claims 7 and 16 above, and further in view of Huang et al. (US 20150220528).
As per claim 8. Jung teaches wherein the step of referring to the garbage collection look-up table to select the specific block that has the top priority of the garbage collection operation comprises: … to select the specific block that has the top priority of the garbage collection operation (Jung: "In example embodiments, a garbage collection method is provided which includes applying a weight to each of at least two factors to calculate garbage collection costs; configuring a hash table using the calculated garbage collection costs; searching a block having the lowest garbage collection cost from the hash table; and performing garbage collection on the searched block" (paragraph 0011)).  
when two or more blocks have same importance information, referring to the …; however, Huang teaches when two or more blocks have same importance information, referring to the … (Huang: "Referring back to garbage collection logic 214, a comparison process may be performed where the data score associated with each data set is compared to or matched with the criteria score and depending on the result, a proactive sweep of the data sets is performed. In one embodiment, if a data score (e.g., 2) associated with a data set (e.g., family photos, music, etc.) is lower than the criteria score ( e.g., 5) or the criteria score range (e.g., 4-6), the data set is determined to have failed to meet the minimum criteria and is associated with garbage generation and/or classified as garbage data/data sets via classification logic 218 ... Any data sets with data scores that are the same as or greater than the criteria score are pushed to knowledge discovery logic 216 for further processing" (paragraph 0026, lines 1-11 and 15-17); "At knowledge discovery logic 216, in one embodiment, another comparison process is performed to compare the data scores associated with the data sets received from garbage collection logic 214 to the criteria score" (paragraph 0027, lines 1-4)).
Jung and Huang are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Jung to include when two or more blocks have same importance information, referring to the … as taught by Huang since doing so would provide the benefit of [Huang: "Referring back to garbage collection logic 214, a comparison process may be performed where the data score associated with each data set is compared to 
Jung in view of Huang does not teach erase counts of the one or more blocks recorded by the wear-leveling requirement data table; however, Jeddeloh teaches erase counts of the one or more blocks recorded by the wear-leveling requirement data table (Jeddeloh: "The memory management circuitry 218 can, e.g., as part of a wear leveling operation, search for blocks that have a high erase count in a block table, e.g., block table 236. The memory management circuitry can compare the erase count of a particular block with a threshold count. For example, the erase count of the block with the lowest erase count can be subtracted from the particular block. If the difference is greater than the threshold count, then the particular block can be indicated as a candidate for block reclamation" (paragraph 0030)).
Jung in view of Huang and Jeddeloh does not teach referring to the bit error counts of the one or more blocks recorded by the read reclaim requirement data table; however, Kim teaches referring to the bit error counts of the one or more blocks recorded by the read reclaim requirement data table (Kim: "Further, during a read reclaim operation to the memory device 150 according to the read counts of the respective memory blocks, the controller 130 records in the count information table 700 the read reclaim counts (RRC counts) 706 indicating the numbers of read reclaim operations to the respective memory blocks, which are represented by the indexes in the count information table 700" (paragraph 0093)).
Jung in view of Huang, Jeddeloh, and Kim does not teach referring to the read counts of the one or more blocks recorded by the read refresh requirement data table; however, Lee teaches referring to the read counts of the one or more blocks recorded by the read refresh requirement data table (Lee: "The read refresh table of FIG. 8 has been reference above, and may be used during a copy-back operation controlled by the read refresh control module 178 of FIG. 3. Referring to FIGS. 3, 6, and 8, the read refresh table may include read count number information that may be used to initiate a read refresh operation. However, a given read count number may be variously interpreted in relation to one or more reference read count numbers based on different ranges of P/E cycles executed by the flash memory device 200A" (paragraph 0055)).
Therefore, it would have been obvious to combine Jung, Huang, Jeddeloh, Kim, and Lee for the benefit of creating the method as specified in claim 8.
As per claim 17. The flash memory controller of claim 16, wherein when two or more blocks have same importance information, the microprocessor refers to the erase counts of the one or more blocks recorded by the wear-leveling requirement data table, or refers to the bit error counts of the one or more blocks recorded by the read reclaim requirement data table, or refers to the read counts of the one or more blocks recorded by the read refresh requirement data table, to select the specific block that has the top priority of the garbage collection operation.  The rationale in the rejection of claim 8 is herein incorporated.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20080109590) in view of Jeddeloh (US 20110078496), Kim et al. (US 20180181346), Lee et al. (US 20150006792) and Cronin et al. (US20120311388) as applied to claims 1 and 10 above, and further in view of Sprinkle et al. (US 8447918).
As per claim 9. Jung teaches wherein the step of referring to the garbage collection look-up table to select the specific block that has the top priority of the garbage collection operation and the step of performing the garbage collection operation starting from the specific block are performed in a process of a flash memory controller … (Jung: “In example embodiments, a garbage collection method is provided which includes applying a weight to each of at least two factors to calculate garbage collection costs; configuring a hash table using the calculated garbage collection costs; searching a block having the lowest garbage collection cost from the hash table; and performing garbage collection on the searched block” (paragraph 0011)).
Jung does not teach performing a background scan on the flash memory module; however, Sprinkle teaches performing a background scan on the flash memory module (Sprinkle: "Alternatively, garbage collection can be performed in background operations to periodically erase blocks and to maintain the number of invalid pages at a relatively low amount, so that a sufficient number of free pages exist to receive data to be written to the memory chip 218" (column 9, lines 57-61)).  

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Jung to include performing a background scan on the flash memory module as taught by Sprinkle since doing so would provide the benefit of [Sprinkle: "Alternatively, garbage collection can be performed in background operations to periodically erase blocks and to maintain the number of invalid pages at a relatively low amount, so that a sufficient number of free pages exist to receive data to be written to the memory chip 218" (column 9, lines 57-61)].
Therefore, it would have been obvious to combine Jung and Sprinkle for the benefit of creating the method as specified in claim 9.
As per claim 18. The flash memory controller of claim 10, wherein in a process of performing a background scan on the flash memory module, the microprocessor refers to the garbage collection look-up table to select the specific block that has the top priority of the garbage collection operation, and performs the garbage collection operation starting from the specific block. The rationale in the rejection of claim 9 is herein incorporated.
Response to Amendment
Applicant's arguments with respect to the 35 USC 103 rejections filed on 11/26/2020 have been fully considered but are moot in view of the rejection.
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
In Applicant’s arguments, Applicant states that none of the cited references, alone or in combination, teaches the amended language of “wherein the bit error count of the each block recorded in the read reclaim requirement data table is the bit error count of a sector or a chunk of the block, which is obtained by decoding the sector or the chunk read from a data page of the block, and the data page is a unit of data writing 30operation of the flash memory module", of claim 1 .
In response, these arguments have been fully considered but they are not deemed persuasive.
With regard to the amended language ("wherein the bit error count of the each block recorded in the read reclaim requirement data table is the bit error count of a sector or a chunk of the block, which is obtained by decoding the sector or the chunk read from a data page of the block, and the data page is a unit of data writing 30operation of the flash memory module"), they’re addressed above under claim 1 through Cronin, specifically: (Cronin: "The memory management component 613 includes a number of management tables 615. The tables 615 can maintain various information associated with the memory devices 610-1. . . 610-N. For instance, the tables 615 can include information regarding block age and/or block erase count for blocks within the devices 610-1. . . 610-N. The tables 615 can include information regarding error history associated with blocks and/or pages associated with the memory devices 610-1. . . 610-N. For instance, the tables 615 can maintain a number of error counts (e.g., a write operation error count, a read bit error count, a read operation error count, and/or an erase error count, among others) associated with the devices 610-1, . . . , 610-N. A write operation error refers to a write operation (e.g., host initiated or device initiated) which fails to perform. 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 11/26/2020.
Conclusion
a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1, 3-10, and 12-19 have received an action on the merits and are subject to a non-final rejection.
b. DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kendrick Lam whose telephone number is (408)918-7586.  The examiner can normally be reached on Monday - Friday 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L./Examiner, Art Unit 2135     

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135